Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 02/08/2021 has been entered. Claims 1-2, 4-15 and 17-25 are pending, claims 7-10, 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, and claims 1-2, 4-6, 11-15, 17, 19-25 are examining below. 
Applicant's amendments have overcome the drawing, specification, and claim objections previously set forth in the Office Action mailed 10/06/2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the recess" in lines 20, 22.  There is insufficient antecedent basis for this limitation in the claim and it is not clear what it is referencing.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 2017/0217029, filed 02/03/2016) in view of Chen (DE202016100807 U1).
Please note that Claim 19 does not require two handle halves pivotally connecting to each other.
Regarding Claim 19, Jacobs teaches a method for using a utility knife (Figures 1 to 6A-G. Please note that both knives 100 and 200 have similar structures and every view of these knives, Jacobs uses different reference characters to show structures of the knives), comprising:
providing a utility knife (the knife 100 or 200) including:
a handle having a central axis (Figure 2, a handle 205 having an imaginary longitudinal central axis as seen in Figure 3H, reproduced herein below), a head unit the blade retainer including two halves as seen in Figures 3H, 5A-5G to 6A-6G) attached to the handle (Figures 1-2) and 
including at least one guide notch having a wide front entrance and a narrow back end (see Jacobs’s Figure 3H, reproduced herein below for illustrating first and second guide notches), and
a gap (Figure 6A, reproduced herein below) formed therein, 
a blade inserted into the gap of the at least one guide notch, the blade being removably attached to the head unit in perpendicular relation to the central axis of the handle (see Figures 1-2 and 3H and Para. 21 for a replaceable blade 25, the replaceable blade oriented perpendicular to the longitudinal axis of the handle as seen in Figure 3A), and 
a cutting edge of the blade being exposed at the narrow back end of the at least one guide notch (Figure 3H below, since the notch is formed by the cutting edge, the blade retainer, and the handle, the cutting edge is exposed at the narrow back end of the at least one guide notch);
moving the at least one guide notch toward an edge of a sheet of material;
feeding the sheet of material into the wide front entrance of the at least one guide notch; and
pulling the sheet of material toward the narrow back end of the at least one guide notch and into contact with the cutting edge of the blade and causing the cutting of the sheet of material. 
(Para. 2, lines 1-3 “Utility knives are used for a host of purposes, such as opening cardboard boxes, cutting sheet material, cutting web material, opening packages, etc.” Since these knives are used for pulling to cut a sheet, the sheet is entered to the notch toward to the cutting edge for pulling the sheet to cut).

    PNG
    media_image1.png
    764
    1049
    media_image1.png
    Greyscale

However, Jacobs fails to teach a majority of a longitudinal length of said guide notch has a greater width than the back end of said guide notch.
Chen shows a pulling type of a knife (Figures 2-5) comprising two guide notches (left and right guide notches, where the reference “34”, Figure 3), wherein each of the guide notches has a majority of a longitudinal length, a greater width than a back end of said guide notch (as seen in Figure 3, an entry of the guide notch is much greater than a back end where a cutting edge).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the head unit of Jacobs to have guide notches that each a majority of a longitudinal length, a greater width than a back end of said guide notch, as taught by Chen, in order to allow to the workpiece or sheet to be easily hooked and inserted into either the guide notches during cutting.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Reddig (US 4662070) and further in view of Chen.
Regarding claim 1, Jacobs shows a utility knife (Figures 1 to 6A-G. Please note that both knives 100 and 200 have similar structures and every view of these knives, Jacobs uses different reference characters to show structures of the knives), comprising:
a handle (105, for an example, the knife 100, Figure 1) including a first handle part (106) and a second handle part (107), each of the first handle and second handle parts having a first end, a second end, and an outer surface (for an example, the first haft 106 in Figure 1, reproduced herein below);
a connection arrangement connecting the first and second handle parts (Para. 18, lines 1-2 “the handle 105 may include a first half 106 secured to a second half 107 forming”);
an interior cavity defined by inner surfaces of the first and second handle parts (Figures 3B-C, there is an interior cavity forming between the two halves 306c and 307c);
a head unit (for an example, there are a first blade retainer half 316a-h as disclosed in Para. 23, line 5 and a second blade retainer half 317a-h as disclosed in Para. 23, lines 6-7, and a replaceable safety blade 325a-e as disclosed in Para. 23, line 10 and Figures 5A-G to 6A-G) attached to the first handle part adjacent the first end thereof (Figures 3A-3B and 3H, the blade retainer is attached to the top handle half), 
the head unit including a blade support component (the blade retainer including the first and second halves as disclosed in Para. 23 and as seen in Figures 5A-G to 6A-G) and first and second outer guides fixed on the blade support component in opposing relation to one another (Figure 1, reproduced herein below), 
the first and second outer guides each having a gap formed therein (Figure 6A reproduced herein above), the first and second outer guides each define a first and second guide notch having a front entrance and a back end (Figure 1 above and Figure 6A above); and
a blade (a replaceable safety blade 325a-e as disclosed in Para. 23, line 10) removably attached to the blade support component (Figure 3H above), the blade being inserted into the gap of each the first and second outer guides such that a cutting edge of the blade (326h) is exposed at the back ends of the first and second guide notches (as seen in Figure 3C, the first half blade retainer 316c wrapped an side edge of the blade 325c and as seen in Figures 3G, 3H, and 6A, the gaps are for creating a space between first and second blade retainer halves  for removing and receiving the blade) 
the front entrances of the first and second guide notches having a greater width than the back end thereof (since the first handle half and the first blade retainer tip 220 or 320h  are tapered, the entrance is slightly greater than the back end as seen in Figure 3H above),
wherein the blade support component is adapted to orient the blade in perpendicular relation to a central axis of the handle (Figure 3H above).

    PNG
    media_image2.png
    570
    815
    media_image2.png
    Greyscale

 
However, Jacobs fails to show a storage cavity, the first handle part and the second handle part “pivotally” connecting by a connection arrangement (hinged) adjacent the second ends of the handle parts for open and closed positions, and a majority of a longitudinal length of said first and second guide notches having a greater width than the back end of said first and second guide notches, as set forth in claim 1.
Reddig shows a utility knife (Figures 1-7), comprising a handle (Figure 1 two handle halves 1, 2 formed a handle) including a first handle part (1) and a second handle part (2) pivotally connecting by a connection arrangement (a pivot pin 8 and a fork 9, Col.5, lines 19-21 “the two shell parts 1 and 2 can be swung open at the joint 8, 9, so that the cutting blade 6 can be changed”), wherein an interior cavity (the space between the two handle halves, Figures 3-5) between the first and second handle parts that comprises a storage space (12) for storing spare blades (the storage space 12 is for storing spare blades 6, Figure 2).

With regards to the “majority of a longitudinal length of said first and second guide notches having a greater width than the back end of said first and second guide notches”, 
Chen shows a pulling type of a knife (Figures 2-5) comprising two guide notches (left and right guide notches, where the reference “34”, Figure 3), wherein each of the guide notches has a majority of a longitudinal length, a greater width than a back end of said guide notch (as seen in Figure 3, an entry of the guide notch is much greater than a back end where a cutting edge).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the head unit of Jacobs to have guide notches that each a majority of a longitudinal length, a greater width than a back end of said guide notch, as taught by Chen, in order to allow to the workpiece or sheet to be easily hooked and inserted into either the guide notches during cutting.
Regarding claim 2, the modified utility knife of Jacobs shows that the interior cavity (storage 12 or the cavity between two handle parts, Figure 3 of Reddig) comprises one or more surface projections configured to divide the interior cavity into more than one cavity (Figure 3 of Reddig below and see the surface projections 122 of ).  Note the first cavity 12, and a second cavity to the left of it in the figure below, and third cavity where the in-use blade resides.

    PNG
    media_image3.png
    318
    758
    media_image3.png
    Greyscale

Claims 1, 4-6, 4-6, 11-15, 17, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Ireland (US 6195896) and Chen.
Regarding claim 1, Jacobs shows a utility knife (Figures 1 to 6A-G. Please note that both knives 100 and 200 have similar structures and every view of these knives, Jacobs uses different reference characters to show structures of the knives), comprising:
a handle (105, for an example, the knife 100, Figure 1) including a first handle part (106) and a second handle part (107), each of the first handle and second handle parts having a first end, a second end, and an outer surface (for an example, the first haft 106 in Figure 1, reproduced herein below);
a connection arrangement connecting the first and second handle parts (Para. 18, lines 1-2 “the handle 105 may include a first half 106 secured to a second half 107 forming”);

a head unit (for an example, there are a first blade retainer half 316a-h as disclosed in Para. 23, line 5 and a second blade retainer half 317a-h as disclosed in Para. 23, lines 6-7, and a replaceable safety blade 325a-e as disclosed in Para. 23, line 10 and Figures 5A-G to 6A-G) attached to the first handle part adjacent the first end thereof (Figures 3A-3B and 3H, the blade retainer is attached to the top handle half), 
the head unit including a blade support component (the blade retainer including the first and second halves as disclosed in Para. 23 and as seen in Figures 5A-G to 6A-G) and first and second outer guides fixed on the blade support component in opposing relation to one another (Figure 1, reproduced herein below), 
the first and second outer guides each having a gap formed therein (Figure 6A reproduced herein above), the first and second outer guides each define a first and second guide notch having a front entrance and a back end (Figure 1 above and Figure 6A above); and
a blade (a replaceable safety blade 325a-e as disclosed in Para. 23, line 10) removably attached to the blade support component (Figure 3H above), the blade being inserted into the gap of each the first and second outer guides such that a cutting edge of the blade (326h) is exposed at the back ends of the first and second guide notches (as seen in Figure 3C, the first half blade retainer 316c wrapped an side edge of the blade 325c and as seen in Figures 3G, 3H, and 6A, the gaps are for creating a space between first and second blade retainer halves  for removing and receiving the blade) 
since the first handle half and the first blade retainer tip 220 or 320h  are tapered, the entrance is slightly greater than the back end as seen in Figure 3H above),
wherein the blade support component is adapted to orient the blade in perpendicular relation to a central axis of the handle (Figure 3H above).

    PNG
    media_image2.png
    570
    815
    media_image2.png
    Greyscale


However, Jacobs fails to show a storage cavity, the first handle part and the second handle part “pivotally” connecting by a connection arrangement (hinged) adjacent the second ends of the handle parts for open and closed positions, and a majority of a longitudinal length of said first and second guide notches having a greater width than the back end of said first and second guide notches, as set forth in claim 1.
Ireland shows a utility knife (Figures 1-7), comprising a handle (Figures 1-3,  two handle halves 11, 12 formed a handle) including a first handle part (11) and a second 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the handle of Jacobs to have a second handle part pivotally connecting a first handle part and a recess (storage) between the first and second handle parts for storing spare blades, as taught by Ireland, in order to allow to an operator to carry spare blades in the same knife and replace the used blade for a spare blade if it is needed.
With regards to the “majority of a longitudinal length of said first and second guide notches having a greater width than the back end of said first and second guide notches”, 
Chen shows a pulling type of a knife (Figures 2-5) comprising two guide notches (left and right guide notches, where the reference “34”, Figure 3), wherein each of the guide notches has a majority of a longitudinal length, a greater width than a back end of said guide notch (as seen in Figure 3, an entry of the guide notch is much greater than a back end where a cutting edge).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the head unit of Jacobs to have guide notches that each a majority of a longitudinal length, a greater width than a back end of said guide notch, as taught by Chen, in order to allow to the workpiece or sheet to be easily hooked and inserted into either the guide notches during cutting.

Regarding claim 4, the modified utility knife of Jacobs shows that the interior cavity further comprises a retaining arm (a spring arm 30 is mounted in the recess 32, Figure 1 of Ireland) attached to one of the inner surfaces of the first or second handle parts, the retaining arm configured to exert a force on the one or more replacement blades stored in the storage cavity (Col. 3, lines 15-25 of Ireland).
Regarding claim 5, the modified utility knife of Jacobs shows that the retaining arm is attached to one of the inner surfaces of the first or second handle parts via a pivot point (a mounting 31, Col. 3, lines 23-26 of Ireland “the mounting 31 is such as to allow the spring arm 30 to be swung to one side, and received in a recess 32”).
Regarding claim 6, the modified utility knife of Jacobs shows that the retaining arm comprises a finger tab at one end thereof (Figure 1 of Ireland, an end portion of the spring arm 30).
Regarding claim 11, the modified utility knife of Jacobs shows all of the limitations as stated in claims 1-6 above except a recess grip located adjacent the first ends of the handle parts, as set forth in claim 11.
Ireland also shows a recess grip located adjacent ends of the handle parts (Figure 1 of Ireland below, the recessed grip located adjacent ends of the handle parts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have further modified the handle of Jacobs to have hand grips (arcuate shapes) on the handle, as taught by Ireland, in order to allow to an operator’s hand to be comfortable to secure grasp the knife and prevent the operator’s hand from slipping.
In doing so, the modified utility knife of Jacobs shows a recessed grip (Figure 1 of Ireland) formed in the outer surfaces of the first and second handle parts each and located adjacent the first ends thereof, the recessed grip adapted to aid in configuring the first and second handle parts between the closed position and open position (Figure 1 of Ireland below, each handle part has the same recesses to help align to each other and also see Figures 1-2 of Ireland, the arcuate shape 16 that helps to align to each other).

    PNG
    media_image4.png
    715
    816
    media_image4.png
    Greyscale

Regarding claim 12, the modified utility knife of Jacobs shows that the first handle part comprises a recess extending at least partially into the first end thereof, the recess adapted to receive at least a portion of the head unit (each half has a recess to form a blade retainer receptacle 112 as seen in Figure 1 of Jacobs above and Para. 18, lines 1-3 “the blade retainer receptacle 112 in one end for receiving a blade retainer 115”).
Regarding claim 13, the modified utility knife of Jacobs shows that the recess (the blade retainer receptacle 112) comprises a connection arrangement (first and 
Regarding claim 14, the modified utility knife of Jacobs shows that the blade support component of the head unit (Figures 5A-5G to 6A-6G of Jacobs) further comprises a blade mounting portion (a blade retention catch 323h as seen in Figure 3H of Jacobs or a blade retention catch 523d as seen in Figure 5D of Jacobs) and a body portion (517d, 542d, 541d, 540d as seen in Figure 5D of Jacobs).
Regarding claim 15, the modified utility knife of Jacobs shows that the blade mounting portion is adapted to support at least a portion of the blade (Figure 3H of Jacobs, the blade retention catch 323h is engaged or hooked into a hole of the blade 325h) and the body portion is adapted to attach to the first handle part (Figures 3A and 3B, the blade retainer is adapted to attach to a top of the handle haft 306a).
Regarding claim 17, the modified utility knife of Jacobs shows that the first and second outer guides are adapted to support the blade adjacent an outside edge thereof (Figures 1 and Figure 3H of Jacobs above, the first and second outer guides are supported two sides of the blade adjacent an outside edge or an upper edge of the blade).
Regarding claim 20, Jacobs shows a utility knife (Figures 1 to 6A-G. Please note that both knives 100 and 200 have similar structures and every view of these knives, Jacobs uses different reference characters to show structures of the knives), comprising:

a connection arrangement connecting the first and second handle parts (Para. 18, lines 1-2 “the handle 105 may include a first half 106 secured to a second half 107 forming”);
an interior cavity defined by inner surfaces of the first and second handle parts (Figures 3B-C, there is an interior cavity forming between the two halves 306c and 307c);
a head unit (there are a first blade retainer half 316a-h as disclosed in Para. 23, line 5 and a second blade retainer half 317a-h as disclosed in Para. 23, lines 6-7, and a replaceable safety blade 325a-e as disclosed in Para. 23, line 10 and Figures 5A-G to 6A-G) attached to the first handle part adjacent the first end thereof (Figures 3A-3B and 3H, the blade retainer is attached to the top handle half), 
the head unit including a blade support component (the blade retainer including the first and second halves as disclosed in Para. 23 and as seen in Figures 5A-G to 6A-G);
a blade (a replaceable safety blade 325a-e as disclosed in Para. 23, line 10) removably attached to the blade support component (Figure 3H above) and having a cutting edge (326h, 327h, Figure 3H above);
a first and second outer guides fixed on the blade support component in opposing relation to one another (Figure 1 above), 

the first and second outer guides adapted to support the blade in the gap adjacent an outside edge of the blade (Figures 1 and Figure 3H of Jacobs above, the first and second outer guides are supported two sides of the blade adjacent an outside edge or an upper edge of the blade); and 
a first notch defined by the first outer guide and a second notch defined by the second outer guide (as seen in Figure 3H above), front entrances of the first and second notches being wider than narrow back ends thereof, wherein the cutting edge of the blade is exposed at the narrow back ends of the first and second notches.
However, Jacobs fails to show a storage cavity, the first handle part and the second handle part “pivotally” connecting by a connection arrangement (hinged) adjacent the second ends of the handle parts for open and closed positions, and a majority of a longitudinal length of said first and second guide notches having a greater width than the back end of said first and second guide notches, as set forth in claim 20.
Ireland shows a utility knife (Figures 1-3), comprising a handle (11, 12, Figure 1) including a first handle part (12) and a second handle part (11) pivotally connecting by a connection arrangement (a pivot pin 13), wherein a recess or a cavity between the first and second handle parts is for storing spare blades (29), and wherein the second handle part (11) is configurable between a closed position and an open position (Figures 1-2) for accessing and replacing blade (Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the handle of Jacobs to 
With regards to the “majority of a longitudinal length of said first and second guide notches having a greater width than the back end of said first and second guide notches”, 
Chen shows a pulling type of a knife (Figures 2-5) comprising two guide notches (left and right guide notches, where the reference “34”, Figure 3), wherein each of the guide notches has a majority of a longitudinal length, a greater width than a back end of said guide notch (as seen in Figure 3, an entry of the guide notch is much greater than a back end where a cutting edge).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the head unit of Jacobs to have guide notches that each a majority of a longitudinal length, a greater width than a back end of said guide notch, as taught by Chen, in order to allow to the workpiece or sheet to be easily hooked and inserted into either the guide notches during cutting.
Regarding claim 21, the modified utility knife of Jacobs shows that each width of the front entrances of the first and second guide notches is at least 25% greater than each width of the back end of the first and second guide notches (see Chen’s Figure 3, the wide front entry is greater length than the narrow back end at least 2 times).
Regarding claim 22, the modified utility knife of Jacobs shows that a recess formed in the blade support component and disposed under the cutting edge of the Figures 5A-5G of Jacobs, the first half of the blade retainer has many recesses disposed under the cutting edge, for examples two bores for receiving the blade retainer pins, spacer/retainers 542a, 541a, 540a have bending portions or recesses).
Regarding claim 23, the modified utility knife of Jacobs shows that at least one surface projection (a fastener 33, Figure 1 of Ireland) on the inner surface of the second handle part adjacent the first end thereof (Figure 1 of Ireland), the at least one surface projection being disposed under a cutting edge of the blade (Figure 1 shows a slot 37 is under the cutting edge of the blade 24) when the first and second handle parts are in the closed position (as seen in Figures 1-3 od Ireland, the fastener is under the cutting edge when the first and second handle halves closed).
Regarding claim 24, the modified device of Jacobs shows all limitations as stated in claims 20, 23 including that the at least one surface projection at least partially retains the blade within the gap of each the first and second outer guides when the first and second handle parts are in the closed position. (See Figure 3F of Jacobs above when two handle halves are closed, the projections contact the first haft blade retainer for retaining the blade). 
Regarding claim 25, as best understood, the modified device of Jacobs shows all limitations as stated in claims 20 and 23 including that the at least one surface projection (the fastener 33, Figure 4 of Ireland) is mechanically engaged with a recess (slot 37) when the first and second handle parts are in the closed position, the mechanical engagement of the at least one surface projection with the recess at least partially retains the blade within the gap of each the first and second outer guides.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-6, 11-15, 17, 19-25 have been considered but are moot because the arguments do not apply to the current rejection above.
With regards to “a majority of a longitudinal length of said guide notch has a greater width than the back end of said guide notch”, see Chen’s Figure 3, the guide notches.
Please note that in the previous office action mailed on 10/26/2020, claims 24 -25 are objected and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, claims 24-25 do not claim the intervening claims, therefore, claims 24-25 are broad and rejected.
If Applicant believes that the claimed invention’s utility knife different from the prior art’s utility knife or needs to discuss the rejections above, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/Examiner, Art Unit 3724  

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724